DETAILED ACTION
Prosecution History
	Claims 1-14 were originally filed.
	Claims 1-14 were cancelled and claims 15-29 newly added by way of preliminary amendment. 
	Claims 15, 25, and 29 have since been amended.
	Claims 15-29 are pending and allowed.

Allowable Subject Matter
Claims 15-29 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While there isn’t much prior art close to the claimed invention, the closest could be Ferguson et al. US 2015/02664741. Ferguson, in this iteration of the invention, is directed towards detecting construction signs within a LIDAR point cloud area and using the construction sign detection to determine where a construction zone is and to control the autonomous vehicle accordingly. 
The claims, however, are directed to a clever invention that detects objects about the vehicle, such as road signs or point of interest signs, and determines the locations of objects at another location other than the detected object based on the information gathered and analyzed from the first object. Particularly to independent claims 15 and 25, the prior art of record fails to teach or suggest the following claimed subject matter:
“determining a position of the landmark on the electronic map by trilateration using positions assigned to the multiple first objects, and direction indications and distance indications associated with the multiple first objects.”

Claims 16-24 depend on allowable claim 15 and claims 26-29 depend on allowable claim 25 and are, therefore, allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668